Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 1 of 10 PageID #: 137




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 JENNIFER LEE                                     CIVIL ACTION NO. 19-424

 VERSUS                                           JUDGE ELIZABETH E. FOOTE

 OUTBACK STEAKHOUSE OF FLORIDA LLC                MAGISTRATE JUDGE HORNSBY


                                   Memorandum Ruling

        Before the Court is Plaintiff’s partial motion for summary judgment seeking an

  adverse presumption against Defendant for spoliation of evidence. [Record Document 15].

  Defendant opposed the motion, raising an evidentiary objection, and Plaintiff replied.

  Record Documents 20 and 23. For the reasons stated herein, Defendant’s evidentiary

  objection is OVERRULED, and Plaintiff’s partial motion for summary judgment is

  DENIED.

   I.   Background

        Plaintiff, Jennifer Lee (“Lee”), fell and sustained injuries at an Outback Steakhouse

  located in Shreveport, Louisiana on January 28, 2018. The fall occurred in the waiting area

  of the restaurant, at least partially in view of a camera located behind the host stand. 1

  The day of the fall, a manager created an incident report. Record Document 15-5. This

  report instructed that the restaurant should “provide any type of evidence (photos, witness




        1 Defendant disputes whether the camera was positioned in such a way that it
  would have captured the ground where Lee allegedly slipped. Record Document 20-1 at
  2.
                                              1
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 2 of 10 PageID #: 138




  statements, etc.) to the adjuster and retain any equipment or materials involved.” Id. at

  1.

         On February 6, 2018, Lee retained The Law Office of Ronald J. Miciotto (“Miciotto

  firm”) to represent her. Record Document 23-1 at 1. The next day, the Miciotto firm sent

  a letter to Defendant (“Outback”) via certified mail stating that Lee was injured in an

  incident on January 28, 2018. Record Documents 23-1 at 1 and 23-2. The letter informed

  Outback that Lee intended “to make a claim against [Outback’s] insurance for injuries

  sustained therein.” Record Document 23-2. It requested that Outback “preserve any

  evidence such as video and or reports that you may have on this incident.” Id. United

  States Postal Service documentation shows that a manager signed for delivery of the letter

  on February 8, 2018. Id. According to Outback, the manager never opened the letter and

  did not deliver it to the proprietor of the restaurant, Dustin York (“York”), as York required

  of his employees. Record Document 20-1 at 2. York states that he was not made aware

  of the letter until June 10, 2019. Id.

         Outback engaged Gallagher Basset to handle Lee’s claim. In August 2018, a lawyer

  with the Miciotto firm corresponded with a representative from Gallagher Basset regarding

  video footage of the incident. Record Document 23-1 at 2. The representative stated that

  he could not “confirm or deny if this incident was captured by this camera as the camera

  only retains footage for 2-3 moths [sic] and would have been overwritten by the time your

  preservation of evidence/representation letter was sent and dated 6/1/18.” Record

  Document 23-3.




                                                2
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 3 of 10 PageID #: 139




         York asserts that on the day of the incident, the camera behind the host stand was

  not operational and, therefore, no footage of the incident ever existed.2 Record Document

  20-1. Even if it had been operational, he says, his Outback Steakhouse location had a

  policy of retaining footage for sixty days. Id. at 2. Thus, any footage would have been

  overwritten before York knew Lee intended to bring suit because he never saw the letter

  sent eleven days after the incident requesting that he preserve any evidence. Id.

         Lee, believing the footage existed and that Outback willfully failed to preserve it,

  filed the instant motion for partial summary judgment seeking an adverse presumption

  “that the video evidence was detrimental to Outback.” Record Document 15 at 3.

  II.    Law and Analysis

             A. Defendant’s Evidentiary Objection

         In support of her partial motion for summary judgment, Lee submitted what she

  claimed to be an email between the Miciotto firm and a representative of Gallagher Basset.

  Record Document 15-7. In the email, the Gallagher Basset representative replied to

  several questions posed by the Miciotto firm and said that he could not confirm or deny

  the existence of video footage because by the time the firm requested it in June 2018, the

  footage would have already been overwritten pursuant to Outback’s video retention

  practices. Id.




         2While York’s affidavit submitted in connection with the instant motion for summary
  judgment unequivocally states that the cameras were not operational on January 28,
  2018, Outback’s earlier answer to interrogatories states that York was expected to testify
  that he was unsure of whether or not the camera in question was operational on January
  28, 2018. Record Document 23-4 at 2.
                                              3
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 4 of 10 PageID #: 140




         Outback objects to the Court’s consideration of this evidence for several reasons.

  First, the email is an unsworn, unverified correspondence that cannot properly be

  considered under Federal Rule of Civil Procedure 56(c) and is not properly authenticated

  under Federal Rule of Evidence 901(a). Record Document 20 at 4. Second, the email

  cannot qualify as an admissible affidavit or declaration under Federal Rule of Civil

  Procedure 56(c)(4) because the email is not based on personal knowledge and does not

  show that the declarant is competent to testify on the matters stated. Id. at 5. Finally, the

  statements contained in the email are inadmissible hearsay. Id. at 5-6.

         In response to Outback’s objections, Lee submitted a sworn affidavit from the

  Miciotto firm lawyer who exchanged the emails with the Gallagher Basset representative.

  The lawyer attested that the Gallagher Basset representative told him that he could not

  confirm or deny the existence of video footage because it would have already been

  overwritten by the time of the request and, further, stated that the email exchange

  attached to the affidavit was a true and correct copy of the email correspondence. Record

  Documents 23-1 at 2-3 and 23-3. Lee asserts that this affidavit remedies all of Outback’s

  objections. Record Document 23 at 1.

         Federal Rule of Civil Procedure 56 allows a party to object to a court’s consideration

  of any evidence submitted to support a motion for summary judgment that “cannot be

  presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Under

  Federal Rule of Evidence 801, hearsay statements are those statements which are offered

  “in evidence to prove the truth of the matter asserted in the statement.” Fed. R. Evid.

  801(c)(2). A statement is not hearsay, however, if the statement is offered against an


                                               4
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 5 of 10 PageID #: 141




  opposing party and “was made by the party in an individual or representative capacity.”

  Fed. R. Evid. 801(d)(2)(A). The general authentication requirement is governed by Federal

  Rule of Evidence 901. As stated in this rule, “[t]o satisfy the requirement of authenticating

  or identifying an item of evidence, the proponent must produce evidence sufficient to

  support a finding that the item is what the proponent claims it is.” Fed. R. Evid. 901.

         Lee is correct that the affidavit stating that the email is a true and correct copy of

  the correspondence between the Miciotto firm lawyer and the Gallagher Basset

  representative serves to authenticate the email. Outback’s argument that the

  representative’s statement must be excluded as hearsay fails because it is a statement of

  a party-opponent. While Outback denies that the representative had knowledge regarding

  Outback’s video retention policies, it does not deny that Gallagher Basset was authorized

  to engage with the Miciotto firm regarding Lee’s insurance claim, nor does it dispute that

  Gallagher Bassett was authorized to make statements on Outback’s behalf. Thus, the

  representative’s statement was made while acting in a representative capacity for Outback

  and is a non-hearsay statement of a party-opponent. Outback’s objection is therefore

  OVERRULED.

            B. Summary Judgment Standard

        Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if

  the movant shows that there is no genuine dispute as to any material fact and the movant

  is entitled to judgment as a matter of law.” Summary judgment is appropriate when the

  pleadings, answers to interrogatories, admissions, depositions, and affidavits on file

  indicate that there is no genuine issue of material fact and that the moving party is entitled


                                                5
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 6 of 10 PageID #: 142




  to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When

  the burden at trial will rest on the non-moving party, the moving party need not produce

  evidence to negate the elements of the non-moving party’s case; rather, it need only point

  out the absence of supporting evidence. See id. at 322–23.

        If the movant satisfies its initial burden of showing that there is no genuine dispute

  of material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue

  for trial by going “beyond the pleadings” and “designat[ing] specific facts” for support.

  Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at

  325). “This burden is not satisfied with some metaphysical doubt as to the material facts,”

  by conclusory or unsubstantiated allegations, or by a mere “scintilla of evidence.” Id.

  (internal quotation marks and citations omitted). However, “[t]he evidence of the non-

  movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes v. S. H. Kress &

  Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating the

  credibility of witnesses, courts should grant summary judgment where the critical evidence

  in support of the nonmovant is so “weak or tenuous” that it could not support a judgment

  in the nonmovant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

        Additionally, Local Rule 56.1 requires the movant to file a statement of material facts

  as to which it “contends there is no genuine issue to be tried.” The opposing party must

  then set forth a “short and concise statement of the material facts as to which there exists

  a genuine issue to be tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s




                                               6
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 7 of 10 PageID #: 143




  statement “will be deemed admitted, for purposes of the motion, unless controverted as

  required by this rule.” Id.

            C. Spoliation of Evidence

         Spoliation is the “destruction or the significant and meaningful alteration of

  evidence.” Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015) (quoting Rimkus Consulting

  Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 612 (S.D. Tex. 2010)). In diversity cases,

  the Fifth Circuit has instructed district courts to apply federal spoliation law, which assigns

  the burden of proof to the party alleging spoliation. Condrey v. SunTrust Bank of Ga., 431

  F.3d 191, 203 (5th Cir. 2005); Terral v. Ducote, No. CV 15-2366, 2016 WL 5017328, at *3

  (W.D. La. Sept. 19, 2016) (citing Dixon v. Greyhound Lines, Inc., No. CIV.A. 13-179-JWD,

  2014 WL 6087226, at *3 (M.D. La. Nov. 13, 2014)).

         The proponent of a spoliation theory must demonstrate: (1) a duty to preserve the

  evidence as a result of pending or reasonably anticipated litigation, (2) the destruction of

  the evidence, (3) the intentionality of that destruction, (4) the relevance of the destroyed

  evidence, and (5) prejudice resulting from the unavailability of the destroyed evidence. In

  re Actos (Pioglitazone) Prods. Liab. Litig., No. 6:11-MD-2299, 2014 WL 2921653, at *23

  (W.D. La. June 23, 2014). A district court may sanction a spoliator, although severe

  sanctions such as an adverse inference instruction require proof of the spoliator’s bad

  faith. Guzman, 804 F.3d at 713 (citing Condrey, 431 F.3d at 203). “‘[M]ere negligence is

  not enough’ to warrant an instruction on spoliation.” Russell v. Univ. of Tex. of Permian

  Basin, 234 F. App’x 195, 208 (5th Cir. 2007) (quoting Vick v. Tex. Employ’t Comm'n, 514

  F.2d 734, 737 (5th Cir. 1975)).


                                                7
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 8 of 10 PageID #: 144




         In this case, Lee argues that she has met her burden by presenting evidence that

  eleven days after the incident, the Miciotto firm sent a letter to Outback via certified mail

  informing it that litigation was likely and requesting that it preserve evidence. Then,

  instead of preserving the video, Outback allegedly allowed the video to be overwritten per

  its normal practice. Outback argues that Plaintiff cannot satisfy any of the elements of her

  claim. Outback asserts that the video camera at issue was broken at the time of the

  incident and, therefore, no video of the incident ever existed. Further, Outback argues

  that even if footage did exist, it had no actual knowledge that litigation was likely to occur

  because the employee who accepted the certified letter eleven days after the incident

  never opened it or delivered it to the restaurant’s proprietor. Thus, even if the video

  existed and was overwritten, it was not done intentionally. Finally, Outback argues that

  Lee cannot demonstrate that the video is relevant because when functioning, the camera

  is placed at such an angle that the floor where Lee allegedly slipped on paper would not

  be visible on camera.

         Assuming arguendo that Outback had a duty to preserve the footage and that

  Outback failed to do so, Lee is still not entitled to an adverse presumption regarding the

  contents of the video because Lee has not met her burden of showing that Outback acted

  in bad faith. “Bad faith, in the context of spoliation, generally means destruction for the

  purpose of hiding adverse evidence.” Guzman, 804 F.3d at 713. As a general rule, courts

  “do not draw an inference of bad faith when documents are destroyed under a routine

  policy.” Russell, 234 F. App’x at 208. This is especially true when a plaintiff provides no

  evidence that anyone reviewed the footage beforehand. Schreane v. Beemon, 575 F. App’x


                                                8
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 9 of 10 PageID #: 145




  486, 490–91 (5th Cir. 2014) (citing Bracey v. Grondin, 712 F.3d 1012, 1015, 1019–20 (7th

  Cir. 2013)). A lack of knowledge of the contents of a video reduces the likelihood that it

  was destroyed for the “purpose of hiding adverse evidence.” Guzman, 804 F.3d at 713.

  Courts also do not “automatically draw an inference of bad faith simply because

  documents are destroyed after the initiation of litigation,” although this can strengthen a

  spoliation argument. Russell, 234 F. App’x at 208 (citing Vick, 514 F.2d at 737).

        Here, Lee has presented evidence that eleven days after the fall, a restaurant

  manager accepted a letter that requested Outback preserve evidence related to her fall,

  which should have put Outback on notice that a lawsuit was possible. Despite this, Outback

  failed to take any actions to preserve video footage from that day. Absent, though, is

  evidence that this footage ever existed. To prove the video existed, Lee points to the

  Gallagher Basset representative’s statement that he could “not confirm or deny if this

  incident was captured by this camera” because it would have been deleted by the time

  the Miciotto firm asked Gallagher Basset about it in June 2018. However, this is

  unpersuasive because the representative clearly stated that he cannot confirm or deny

  that the footage ever even existed. Lee has also not presented evidence that Outback

  reviewed the footage or believed the footage would be adverse to its interests, that

  Outback directed anyone to ignore the request to preserve evidence, or that Outback

  acted in a manner designed to hide the evidence. At most, Lee has presented evidence

  that Outback was negligent, which does not warrant an adverse inference. Russell, 234 F.

  App’x at 208. Therefore, Lee’s motion for partial summary judgment is DENIED.




                                              9
Case 5:19-cv-00424-EEF-MLH Document 28 Filed 09/24/20 Page 10 of 10 PageID #: 146




  III.   Conclusion

         For the aforementioned reasons, Plaintiff’s partial motion for summary judgment

  seeking an adverse presumption against Defendant for spoliation of evidence [Record

  Document 15] is DENIED.

         THUS DONE AND SIGNED this 24thday of September, 2020.




                                        ELIZABETH E. FOOTE
                                        UNITED STATES DISTRICT JUDGE




                                            10
